J-A18038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 HERCULES PAINTING COMPANY,              :   IN THE SUPERIOR COURT OF
 INC., MARIA SAVAKIS, AND GEORGE         :        PENNSYLVANIA
 SAVAKIS                                 :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 STAVRO N. SEMANDERES, A/K/A             :   No. 65 WDA 2020
 STAVROS SEMANDERES AND                  :
 STAVROS N. SEMANDERES, HELENE           :
 SEMANDERES, ODYSSEY PAINTING            :
 COMPANY, INC., HOUSTON                  :
 INDUSTRIAL CORPORATION                  :
                                         :
                   Appellants            :

            Appeal from the Judgment Entered January 2, 2020
    In the Court of Common Pleas of Washington County Civil Division at
                            No(s): 2017-5544


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                      FILED JANUARY 11, 2021

     Appellants Stavro N. Semanderes, a/k/a Stavros Semanderes and

Starvos N. Semanderes, Helene Semanderes, Odyssey Painting Company,

Inc., and Houston Industrial Corporation appeal from the judgments entered

against Appellants and in favor of Appellees Hercules Painting Company, Maria

Savakis, and George Savakis. Appellants contend that the trial court erred in

failing to consider whether Appellees’ breach of a joint venture and other

promises constituted a meritorious defense to the entry of judgments by

confession. We affirm.
J-A18038-20



     On August 18, 2014, Appellants and Appellees executed a promissory

note, the relevant terms of which were as follows:

     FOR VALUE RECEIVED, the Undersigned [Appellants] promise to
     pay to the order of [Appellees] Maria Savakis and George Savakis,
     of [address omitted], and [Appellee] Hercules Painting Company,
     Inc., of [address omitted], (“Payee”), at such place as the holder
     hereof may from time to time designate in writing, the principal
     sum of Seven Hundred Eighty Thousand Dollars ($780,000.00) or
     so much thereof as shall equal the unpaid principal outstanding
     with interest as hereinafter provided to be paid in lawful money of
     the United States of America, as follows:

        From the dates following of the advances and including the
        Maturity Date, interest shall accrue under this Note at a rate
        equal to eight percent (8%) per annum. All interest rates
        hereunder shall be calculated on a 365/366-day simple
        interest basis.

        The advances consisted of the following:

        $250,000.00 on March 3, 2014 (written in a personal check
        from [Appellees] George and Maria Savakis, shareholder of
        the Payee, to [Appellant] Stavros Semanderes),

        $250,000.00 on March 13, 2014 (written in a personal check
        from [Appellees] George and Maria Savakis, shareholder of
        the Payee, to [Appellant] Stavros Semanderes),

        $150,000.00 on April 10, 2014 (written in a personal check
        from [Appellees] George and Maria Savakis, shareholder of
        the Payee, to [Appellant] Stavros Semanderes),

        $130,000.00 on August 18, 2014, (written in a personal
        check from George and Maria Savakis, shareholder of the
        Payee, to Odyssey Contracting).

     The entire amount the principal and all accrued interest shall be
     due and payable no later than December 31, 2014.

                                 *    *    *

     Upon default, the Undersigned hereby authorizes and empowers
     any attorney of any court of record within the United States of
     America or elsewhere to appear for the Undersigned and, with or

                                     -2-
J-A18038-20


      without declaration filed, confess judgment or judgments against
      the Undersigned in favor of the Payee, or other holder thereof, as
      of any term, for the above principal sum remaining unpaid,
      interest thereon, and any other sums due by the Undersigned with
      release of all errors and the right to issue execution forthwith upon
      default as aforesaid.

                                   *    *    *

      The obligations and liabilities of the Undersigned, including
      without limitation the warrant to confess judgments, shall bind
      them and their heirs, legal representatives, successors amid
      assigns, and such obligations and liabilities shall be their joint and
      several undertaking, and the benefits hereof shall inure to the
      Payees and their heirs and assigns.               The Undersigned
      acknowledge that although the proceeds of the loans which are
      the subject of this Note were issued to [Appellant] Stavros
      Semanderes also known as Stavo N. Semanderes and Stavros N.
      Semanderes and Odyssey Contracting, the Holders issued the loan
      proceeds for the benefit of all of the Undersigned and based on
      the promise of all of the Undersigned that they would be jointly
      and severally liable to the Holders for the principal debt, all
      interest accruing thereon and all ancillary obligations as set forth
      in this note.

Promissory Judgment Note, 8/18/14 at 1-2 (unpaginated). Appellants Stavro

N. Semanderes and Helene Semanderes signed the note both as individuals,

and as officers of Appellants Odyssey Painting Company, Inc., and Houston

Industrial Corporation, as well as the entity referred to in the note as “Odyssey

Contracting.”

      On October 24, 2017, Appellees filed a “Complaint in Confession of

Judgment” against Appellants. Appellees asserted that Appellants failed to

pay on December 31, 2014, as required by the note and after Appellees sent

demand letters. Appellees sought a judgment for $1,227,123.83. The docket

does not reflect that the prothonotary of the court entered judgments by


                                       -3-
J-A18038-20



confession. See Pa.R.C.P. 2956. However, on December 8, 2017, Appellees

served Appellants with notices pursuant to Pa.R.C.P. 2958.1, which governs

notice of judgments by confession prior to execution.

       On December 13, 2017, Appellants filed a “Petition to Strike and/or

Open Judgment by Confession.” Appellants, in part, challenged the amount

sought by Appellees. See Pet. to Open, 12/13/17, at “Count 1” to “Count 4.”

Of relevance to this appeal, Appellants alleged in “Count 5” of their petition

that Appellees “breached their obligations to [Appellants] by breaching [a]

joint venture agreement and by failing to provide financing as agreed to

between the parties.” Id. at ¶ 61. In support, Appellants initially noted that

Appellees did not seek a judgment by confession against Odyssey Contracting

and that Odyssey Contracting was involved in a pending bankruptcy action.

Id. at ¶ 5.     Appellants continued that in 2015, Odyssey Contracting and

Appellee Hercules Painting Company “had engaged in discussion regarding the

formation of a joint venture to obtain work related to bridge painting.” Id. at

¶ 10. As a result of those discussions, “the parties orally agreed to engage in

a joint venture” and that the profits from certain projects would be split 60%

to Appellee Hercules Painting Company and 40% to Odyssey Contracting. Id.

at ¶¶ 10, 12. According to Appellants, a dispute arose in the alleged joint

venture, and Odyssey Contracting sued Hercules Painting Company.1

____________________________________________


1 The civil action by Odyssey Contracting against Hercules Painting was
commenced in the Court of Common Pleas of Washington County. The action
was later removed to a federal district court.

                                           -4-
J-A18038-20



Appellants asserted that Appellees sought the judgments by confessions “to

pressure [Appellants] into withdrawing their meritorious claims [in the action

between Odyssey Contracting and Appellee Hercules Painting Company].” Id.

at ¶ 34.

      Additionally, Appellants alleged that the purpose of the note was to

provide Appellants with financing during unrelated litigation between Odyssey

Contracting and “L&L Painting.” Id. at ¶¶ 35, 38. Appellants claimed that

“despite [Appellees’] promise to continue to provide the financing necessary

to Odyssey Contracting during the pendency of its action against L&L,

[Appellees] stopped providing such financing to [Appellants].” Id. at ¶ 39.

Appellants concluded, “[a]s such, [Appellees] in fact breached the parties’

agreement.” Id. at ¶ 40. Appellants further claimed that “but for [Appellees’]

breach, [Appellants] would be fully able to pay any amount outstanding on

the loan.” Id. at ¶ 64. Appellant concluded that Appellees’ breach of the joint

venture agreement and its promise to provide financing during the L&L

litigation precluded Appellees from enforcing the note. Id. at ¶ 62.

      On February 15, 2018, the trial court entered an order to show cause

why Appellants were not entitled to relief.     The February 15, 2018 order

required Appellees to file an answer to Appellants’ petition, permitted

discovery, and established a schedule for the filing of briefs.

      On April 6, 2018, Appellees filed an “Answer and New Matter to Petition

to Strike and/or Open Judgment by Confession.”           Appellees denied the

existence of a joint venture between Odyssey Contracting and Appellee

                                      -5-
J-A18038-20



Hercules Painting Company and any promise to continuing funding Appellants

and Odyssey Contracting during the L&L litigation.        Answer & New Matter,

4/6/18, at ¶¶ 10, 39. Appellees emphasized that Odyssey Contracting was

not a party to the judgments by confession action. Appellees further noted

that any dispute between Odyssey Contracting and Appellee Hercules Painting

Company did not affect the action for judgments by confession because

Appellants were jointly and severally liable under the note. In sum, Appellees

asserted that Appellants failed to show “any obligations between [Appellants

and Appellees] outside of the Note” and therefore failed to state a meritorious

defense to the action for judgments by confession. Id. at ¶¶ 63, 74.

        Appellants filed a reply to Appellees’ new matter, and Appellants and

Appellees submitted briefs that referenced depositions and other materials,

many of which came from the separate suit between Odyssey Contracting and

Appellee Hercules Painting Company.              The trial court scheduled oral

arguments for November 20, 2018.2

        On March 5, 2019, the trial court entered a memorandum and order.

The trial court’s memorandum indicated that the trial court granted Appellants’

petition “in part.” Mem. & Order, 3/5/19, at 1. The trial court mentioned that

Appellant raised several grounds for opening or striking the judgments by

confession, including Appellants’ claim that Appellees breached agreements

with Appellants. Id. at 2. However, the trial court’s memorandum and order

____________________________________________


2   The record does not contain a transcript of the oral arguments.

                                           -6-
J-A18038-20



only discussed Appellants’ challenge to the amount in dispute, finding that

there was a meritorious claim for offset based on Appellants’ allegations that

they made payments on the note. Id. at 3-4. The trial court concluded, “as

there [was] a timely petition to open, the petition exhibit[ed] a meritorious

defense of offset, and the petition produc[ed] sufficient evidence to submit

the issue to the jury, the matter shall be opened.”          Id.   The order

accompanying the memorandum stated that “[t]he confessed judgment shall

be opened [and t]he execution of the judgment shall be stayed pending a

determination[.]” Id. at 5.

      On May 6, 2019, Appellees filed a “Motion to Amend Amount of

Judgment or in the Alternative for Summary Judgment.” Appellees claimed

that “the underlying cause of action to the Confessed Judgment has not

changed.” Mot. to Amend or Summ. J., 5/6/19, at ¶ 33. Appellees continued:

      It has been and remains breach of contract based upon
      [Appellants’] admitted default under the Promissory Note. The
      only thing remaining for a determination is whether the amount
      due included the application of [Appellants’] payment of $50,000.
      At this point [Appellees] are not disputing this payment and
      consent to a reduction in the amount of $50,000.

Id. Similarly, Appellees claimed that there were no genuine issues of fact

remaining because they consented to the offset of $50,000. Id. at ¶¶ 39-40.

      Appellants filed a “Response in Opposition to [Appellees’] Motion to

Amend Amount of Judgment or, in the Alternative for Summary Judgment” on

May 29, 2019. Appellants asserted that the trial court opened the confessed

judgments as a whole and that there remained issues of fact based on the

                                    -7-
J-A18038-20



alleged breach of the joint venture agreement and Appellants’ claims that

Appellees were “over charging” Appellants.

      On December 5, 2019, the trial court entered an order granting, in part,

and denying, in part, Appellees’ motion for summary judgment. The trial court

stated that its March 5, 2019 order “opened the judgment for the purpose of

addressing a single issue as to the amount due as a result of [Appellants’]

default.” Order, 12/5/19, at ¶ 1. The trial court also concluded that “the

record . . . is not so clear and free from doubt to establish the amount of work

expended by [Appellees’] Counsel to permit a per se recovery of $78,000.00

in attorney’s fees.” Id. at ¶ 4. The trial court scheduled a non-jury proceeding

for February 25, 2020 “to determine the sole remaining issue” of the “proper

calculation of the attorney’s commission in this matter.” Id. at ¶ 6.

      On December 17, 2019, Appellees filed a “Motion for Entry of Judgment

for Sum Certain,” asserting that Appellees decided not to contest the disputed

attorney’s fees identified in the trial court’s December 5, 2019 order.

Appellees requested the entry of judgments in their favor for $1,082,704.65.

The trial court granted Appellees’ motion on December 30, 2019, directed that

judgments be entered in favor of Appellees, and cancelled the scheduled

hearing.   Appellees also filed a praecipe for entry of judgments, and the

judgments against Appellants were docketed on January 2, 2020.

      Appellants timely filed a notice of appeal on January 10, 2020, and

complied with the trial court’s order to file and serve a Pa.R.A.P. 1925(b)




                                     -8-
J-A18038-20



statement of errors complained of on appeal. The trial court did not file a Rule

1925(a) opinion.

      Appellants present the following questions for review:

      1. Did the Appellants’ assertion, that the Appellees breached a
         joint venture agreement, constitute a meritorious defense to
         the confessed judgment?

      2. Did the [trial c]ourt err in its failure to address this issue?

      3. Did the Appellants submit sufficient evidence of the breach to
         require submission of this issue to a jury?

Appellants’ Brief at 8.

      We summarize Appellants’ arguments together as they are related to

their claims that Appellees’ breach of joint venture agreement constituted a

meritorious defense to the entry of the judgments by confession. Appellants

begin by reciting the standard of review applicable to a petition to open a

judgment in confession. Id. at 6-7. Appellants then assert “that a material

breach relieves the non-breaching party from any continuing duty of

performance under the contract.” Id. at 17 (citing, for example, LJL Transp.,

Inc. v. Pilot Air Freight Corp., 962 A.2d 639, 648 (Pa. 2009), and

McCausland v. Wagner, 78 A.3d 1093, 1101 (Pa. Super. 2013)).

Appellants, therefore, claim that a material breach may constitute a

meritorious defense to open a judgment. Id. at 17-18. Additionally, citing

Fountain Hill Millwork Bldg. Supply Co. v. Belzel, 587 A.2d 757 (Pa.

Super. 1991), Appellants discuss the opening of a judgment in confession




                                       -9-
J-A18038-20



based on parol evidence of an oral agreement outside a written agreement.

Id. at 18.

      Appellants further assert that they presented sufficient evidence of

Appellees’ breach of the agreement.        Appellants emphasize that a party

seeking to open a judgment based on a meritorious defense “is not required

to prove that . . . he will win at trial,” but is “only required to establish that

his evidence creates an issue for the jury.” Id. at 22. According to Appellants,

they provided sufficient evidence that a joint venture existed between

Odyssey Contracting and Appellee Hercules Painting Company and that

Appellees breached the joint venture agreement by failing to pay Odyssey

Contracting.    Id. at 23-24.    Appellants insist that “Odyssey [Contracting]

would have repaid the loan” under the note if Hercules Painting Company paid

Odyssey Contracting for the joint venture. Id. at 24.

      Lastly, Appellants assert that the trial court “wholly failed to address

[Appellants’]   contention   that   [Appellees]   breached   the   joint   venture

agreement.” Id. at 19-21. Appellants claim that the trial court’s failure to

consider a meritorious defense constituted reversible error. Id. at 21.

      Appellees respond that Appellants did not allege that Appellees breached

the terms of the note and did not raise affirmative defenses, such as fraud or

accord and satisfaction, to the action to enter judgments in confession.

Appellees’ Brief at 14. Appellees argue that Appellants instead rely on an

alleged breach of an agreement that is “completely separate and unrelated to

the Note.”     Id.   Appellees contend that the cases cited by Appellants are

                                      - 10 -
J-A18038-20



distinguishable because those cases involved a material breach that excused

non-performance in the same contract. Id. at 16-17. Appellees claim that

“[t]here is no authority to support the position advanced by [Appellants] that

the breach of a separate, unrelated contract—even if between the same

parties (which is not the case here)—constitutes a meritorious defense to a

confession of judgment claim.”     Id. at 14-15.    Appellees assert that “the

alleged joint venture agreement is a collateral matter, the performance of

which simply has no bearing on this case.” Id. at 18.

      Appellees further argue that the trial court acknowledged Appellants’

claim that Appellees’ breach of the joint venture agreement constituted a

meritorious defense. Id. at 19. Appellees suggest that the trial court “clearly

addressed and denied by implication” Appellants’ claim, but “apparently found

the argument too specious to even address.” Id. at 20. Appellees conclude:

“Given the absence of any facts in the record providing even the remotest

linkage between the Note and purported joint venture agreement, the [t]rial

[c]ourt did not abuse its discretion in refusing to open the confessed judgment

on that basis.” Id.

      Before addressing the arguments in this appeal, we initially consider two

procedural irregularities leading to the entry of the January 2, 2020 judgment

against Appellants. First, Appellants consistently sought to open and/or strike

a judgment and argue on appeal that the trial court erred in failing to consider

meritorious defenses. However, the trial court’s prothonotary did not enter

judgments based on Appellees’ October 24, 2017 complaint.            Therefore,

                                     - 11 -
J-A18038-20



despite Appellants’ attempts to open judgments and the trial court’s orders

opening the judgment for further proceedings, there were no formal

judgments to open until the actual entry of the judgments on January 2, 2020.

      Second, there is no indication that the trial court expressly addressed

Appellants’ claim that Appellees’ breach of a joint venture agreement between

Odyssey Contraction and Appellee Hercules Painting Company constituted a

meritorious defense to the enforcement of the note. Furthermore, Appellees’

suggestion that the trial court found this claim “too specious to even address,”

see Appellees’ Brief at 20, does not excuse the trial court from complying with

its obligation to explain its rejection of a party’s claim either when denying the

claim or in a Rule 1925(a) opinion.      We specifically disapprove of the trial

court’s apparent decision not to explain its decision.            See generally

Commonwealth v. Parrish, 224 A.3d 682, 692 (Pa. 2020) (noting that

“[t]he . . . purpose of Pa.R.A.P. 1925(a) is to facilitate appellate review of a

particular trial court order. Additionally . . . the rule fulfills an important

policy consideration by providing to disputing parties, as well as to the public

at large, the legal basis for a judicial decision” (citation omitted)).

      Notwithstanding these irregularities, our ability to conduct appellate

review is not affected. First, Appellants urge the use of the standard of review

applicable to the denial of a petition to open judgments by confession, see

Appellants’ Brief at 6-7, and we will apply that standard in this appeal.

Second, as discussed herein, Appellants’ claims regarding Appellees’ material

breach as a meritorious defense are determinable as a matter of law based on

                                      - 12 -
J-A18038-20



the record, in particular, the note. Accordingly, we proceed to consider the

merits of the arguments in this appeal.

     This Court summarized the principles governing our review as follows:

        Rules 2950 to 2967 of the Pennsylvania Rules of Civil
        Procedure govern confessions of judgment for money. A
        confession of judgment “action” under these rules is
        distinctly defined as “a proceeding to enter a judgment by
        confession for money pursuant to an instrument . . .
        authorizing such confession.”         Rule 2952 expressly
        authorizes the practice of allowing a party to file a complaint
        in confession of judgment without either a notice to defend
        or a notice to plead, and no responsive pleading is required
        (even if the complaint has a notice to defend or is endorsed
        with a notice to plead). The rules requiring and establishing
        the form of notices to defend and to plead in ordinary civil
        complaints do not apply to actions for confession of
        judgment.      Instead, “A confession of judgment clause
        ‘permits the creditor or its attorney simply to apply to the
        court for judgment against the debtor in default without
        requiring or permitting the debtor . . .’ to respond at that
        juncture.” Because the creditor is entitled to file the
        complaint and enter judgment against the debtor without
        any    appearance      or   response    from      the   debtor,
        Pennsylvania’s initial procedure for confessing judgments
        lacks “the hallmarks of an adversary proceeding” until the
        debtor files a petition to strike off or open the judgment.
        Nevertheless, “[t]he record of the entry of a judgment by
        the prothonotary under a power contained in the instrument
        is a record of the court, and it has all the qualities of a
        judgment on a verdict.”

        Generally, notice and service of a confessed judgment to the
        debtor is contemporaneous with the entry of the judgment
        against the debtor. “The prothonotary shall note in the
        docket the giving of notice and, when a judgment by
        confession is entered, the mailing of the required notice and
        documents.”

        Following a confession of judgment, the debtor can choose
        to litigate the judgment by filing a petition in compliance
        with Rule 2959. The debtor must raise all grounds for relief

                                    - 13 -
J-A18038-20


         (to strike off or open) in a single petition, which can be filed
         in the county where the judgment was originally entered or
         in any county where the judgment has been transferred. A
         party waives all defenses and objections which are not
         included in the petition or answer.

       “[W]e review the order denying Appellant’s petition to open the
      confessed judgment for an abuse of discretion.”

         Judicial discretion requires action in conformity with law on
         facts and circumstances before the trial court after hearing
         and consideration. Consequently, the court abuses its
         discretion if, in resolving the issue for decision, it misapplies
         the law or exercises its discretion in a manner lacking
         reason.

      The trial court may open a confessed judgment “if the petitioner
      (1) acts promptly, (2) alleges a meritorious defense, and (3) can
      produce sufficient evidence to require submission of the case to a
      jury.” Generally, the court will dispose of the rule on petition and
      answer, along with other discovery and admissions.

Neducsin v. Caplan, 121 A.3d 498, 505-06 (Pa. Super. 2015) (citations

omitted) (emphasis in original).

      Moreover, it is well settled that:

         Contract construction and interpretation is generally a
         question of law for the court to decide.

         A contract’s language is unambiguous if it can                be
         determined without any other guide than knowledge of         the
         simple facts on which its meaning depends. When              the
         contract is clear and unambiguous, the meaning of            the
         contract is ascertained from the writing alone. . . .

         “Whether a judge has correctly interpreted a writing and
         properly determined the legal duties which arise therefrom
         is a question of law for the appellate court.” The legal effect
         or enforceability of a contact provision presents a question
         of law accorded full appellate review and is not limited to an
         abuse of discretion standard.

       “Absent fraud or unconscionability, courts should not set aside
      terms on which sophisticated parties agreed.”

                                      - 14 -
J-A18038-20



Pops PCE TT, LP v. R & R Rest. Grp., LLC., 208 A.3d 79, 87 (Pa. Super.

2019) (citations omitted) (some formatting altered), appeal denied, 223 A.3d

656 (Pa. 2020).

      Pennsylvania Courts have long held that:

      Where the parties without any fraud or mistake, have deliberately
      put their engagements in writing, the law declares the writing to
      be not only the best, but the only evidence of their agreement.
      All preliminary negotiations, conversations, and verbal
      agreements are merged in and superceded by the subsequent
      written contract . . . and unless fraud, accident, or mistake be
      averred, the writing constitutes the agreement between the
      parties and its terms cannot be added to nor subtracted from by
      parol evidence.

Belzel, 587 A.2d at 760 (citation omitted). However, the rule barring the

admission of parol evidence “has no application to a writing which does not

state fully the entire agreement among the parties.” Id. at 761 (holding that

parol evidence was admissible where a “slip of paper” did not state the parties’

full agreement, noting that the writing did not constitute a valid contract given

its failure to provide for consideration, and that there were questions of fact

as to whether the written contract “c[a]me into existence”).

      Instantly, the terms of the note are clear. Appellees paid Appellants

and Odyssey Contracting four advances between March and August 2014.

See Note at 1 (indicating the accrual of interest on the four advances). The

note constituted Appellants’ promise to repay the $780,000 in principal, as

well as interest. Id. (stating “FOR VALUE RECEIVED, [Appellants] promise to

pay . . . the principal sum of Seven Hundred Eighty Thousand Dollars


                                     - 15 -
J-A18038-20



($780,000.00) . . . with interest . . ..). The note defined Appellants’ obligation

to pay by December 31, 2014. Id. (stating “[t]he entire amount the principal

and all accrued interest shall be due and payable no later than December 31,

2014”).   The note also contained a judgment by confession provision, the

validity of which Appellants have not contested.       Id. at 1-2.    Appellants’

obligations under the note were joint and several. Id. at 2.

      Unlike LJL Tansp. and other cases cited by Appellants’ for the

proposition that a material breach may excuse their failure to pay, Appellants

here did not allege or cite any evidence that Appellees failed to perform on

any obligation under the note. See LJL Transp., 962 A.2d at 642-643, 652

(concluding that a franchisee materially breached a franchise agreement by

diverting shipments to the franchisor’s competition and that the breach

permitted the franchisor to terminate the contract without permitting the

franchisee recourse to a cure provision under the franchise agreement);

McCausland, 78 A.3d at 1097-98, 1105-06 (concluding that a lessor in an oil

and gas lease was entitled to enforce a forfeiture clause in the lease based on

the lessee’s breach by failure to pay royalties and notwithstanding a

settlement agreement between the lessor and lessee regarding the amount of

the royalties). Instead, Appellants fixed their defense on alleged breach based

a different contract, namely, the joint venture agreement, not the note.

      As to Appellants’ reliance on the alleged breach of the joint venture

agreement between Odyssey Contracting and Appellee Hercules Painting

Corporation, a reading of the note reveals no conditions on Appellees’ rights

                                     - 16 -
J-A18038-20



to use the judgment by confession provision upon a default. See id. at 1-2.

The parties have not argued that the note is ambiguous or incomplete.

Therefore, Appellants’ suggestion that they established a basis to admit parol

evidence of the intent of the parties when agreeing to the note lacks merit.

See Belzel, 587 A.2d at 760-61. Furthermore, although Appellants’ pled and

presented evidence of a joint venture agreement between Odyssey

Contracting and Appellee Hercules Painting Company, Appellants failed to cite

any evidence, written or otherwise, that the joint venture agreement, if it

existed, modified the terms of the note. In sum, Appellants’ failed to allege

or establish a basis for a jury to conclude that Appellees’ breach of the joint

venture agreement constituted a material breach with respect to the note.

      For these reasons, we conclude that Appellants’ reliance on Appellees’

alleged breach of the joint venture agreement did not establish a meritorious

defense to the entry of a judgment by confession based on the note. Although

we are dismayed that the trial court did not address this argument in its prior

orders or a Rule 1925(a) decision, we cannot conclude that the failure to do

so constituted reversible error.

      Judgment affirmed.




                                    - 17 -
J-A18038-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2020




                          - 18 -